UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-7694


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

D’LANTIA REMARIO TAYLOR,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:05-cr-00431-REP-1)


Submitted:   April 6, 2012                    Decided:   May 3, 2012


Before AGEE, KEENAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


D’Lantia Remario Taylor, Appellant Pro Se.       Michael Calvin
Moore, Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           D’Lantia Remario Taylor appeals the district court’s

order denying his motion to correct or amend the court’s order

granting his motion for a sentence reduction under 18 U.S.C.

§ 3582 (2006).     We have reviewed the record and conclude that

the court correctly found it was without authority to consider

the motion.     See United States v. Goodwyn, 596 F.3d 233, 235

(4th Cir. 2010).      Accordingly, we affirm.       We deny Taylor’s

motion   for   appointment   of   counsel.   We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                              AFFIRMED




                                    2